            Case 7:20-cr-00651-PMH Document 21 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA,                                    :
                                                             :
v.                                                           :   ORDER
                                                             :
QUEOTIS CAMPBELL,                                            :   20 CR 651 (PMH)
                                                             :
                           Defendant.                        :
-------------------------------------------------------------x
          An initial conference has been rescheduled for January 5, 2021, at 12:00 p.m.

Because of the current public health emergency, the Court will conduct the conference
by telephone conference call, provided that defendant(s) waive their right to be physically present
and consent to appear by telephone after consultation with counsel. A waiver form is annexed
hereto.
          Members of the press and public may call the same number below but will not be
permitted to speak during the conference.
          Accordingly, it is hereby ORDERED:
          1. Defense counsel shall advise the Court in writing as to whether their clients waive their
right to be physically present and consent to appear by telephone. The attached form, signed by
both the defendant and defense counsel, must be received by chambers in advance of the
conference. If it is not received prior to the conference, the Court may cancel and adjourn the
conference to a new date.
          2. At the time of the scheduled hearing, all counsel and defendants shall attend by calling
the following number and entering the access code when requested:
          Dial-In Number:          (888) 398-2342
          Access Code:             3456831



Dated: December 29, 2020                                          SO ORDERED:



                                                                  Philip M. Halpern, U.S.D.J.
